Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 1, 18, and 19, the limitations directed to the thirty separate and distinct puzzle solution cards and the first, second, third, fourth, fifth and sixth themes that are defined by cards 1-5, 6-10, 11-15, 16-20, 21-25 and 26-30, respectively, lacks support in the originally filed specification.  It is noted that the applicant states in his remarks that the new limitations find support in paragraph [0039] of the originally filed specification, however, this paragraph falls short of establishing antecedent basis for the claim limitations.  Paragraph [0039] states that the solution templates correspond to a theme, however, the paragraph does not define thirty solution cards as recited and the relationship between the themes and the plurality of cards as recited in claims 1, 18 and 19.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hodan, III (3,759,522).  Regarding claim 1, Hodan, III discloses a game assembly comprising a plurality of dice (10, 12) that have a different view located on each of the six surfaces.  Note Figure 1 and column 2, lines 14-21.  Note column 2, lines 22-24 stating that up to 40 dice are provided.  Further, Hodan, III teaches a plurality of challenge cards (20) each containing a pictorial representation (22) of a structure.  Note column 2, lines 50-63 defining the game as a timed game.  Regarding the limitation for between 9-25 three-dimensional six-sided puzzle pieces, Hodan, III discloses up to 40 dice for the game.  It would have been obvious to one of ordinary skill in the art to provide between 9-25 dice for the game in order to provide a simpler game for the user to play.  
Regarding the limitation for the thirty separate and distinct puzzle solution cards, Hodan, III teaches a plurality of challenge cards for his game.  Hodan, III teaches various games including various numbers of challenge cards.  Thus, Hodan, III establishes the number of cards for the game as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  For example, Hodan, III teaches that increasing the number of cards used in a game increases the variety of games that may be played by providing various pictorial representations.  It would have been obvious to one of ordinary skill in the art to provide 30 separate challenge cards for the game of Hodan, III in order to provide 30 different historical pictorial representations (22) and thus, increase the variety of the game.  The particular number of challenge cards and dice for the game is considered to be obvious given the teachings of Hodan, III and lacking a showing of criticality for the particular number by the demonstration of a new and unexpected result obtained therefrom.  
Regarding the limitations for the puzzle piece images and their respective themes on the 30 separate and distinct puzzle solution cards, it is noted that these limitations relate to the printed matter applied to the substrate.  Attention is directed to MPEP 2111.05(I)(A) stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).”  Here, the product (i.e., the substrate) merely serves as a support for the printed matter and thus, no functional relationship exists. Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate. The printed matter (i.e., the images from the first, second, third, fourth, fifth, and sixth themes) and the product (i.e., the cards) do not depend upon each other and the product merely serves a support and display for the printed matter. For example, the indicia could be placed on another substrate and still be matched with the indicia from the dice. Thus, a functional relationship between the printed matter and the substrate does not exist and the limitation for the printed matter to comprise images from first, second, third, fourth, fifth, and sixth themes is not accorded patentable weight.
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Hodan, III. Hodan, III teaches that it is known in the art of games comprising a solution card to provide indicia on the substrate such that they may be matched with images on dice.  To merely define other indicia that is provided on the solution cards does not define a new and unobvious functional relationship with the substrate but is instead merely an extension on the teachings of Hodan, III.  
Thus, any differences in indicia between the claimed invention and the teachings of Hodan, III reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate. It would have been obvious to one of ordinary skill in the art to provide the game as taught by Hodan, III with alternative indicia such as recited in order to provide alternative game arrangements for the game.  
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over F. (D606,127).  Regarding claims 1 and 18, F. discloses a cube puzzle comprising twenty six-sided cubes having six different images thereon.  Note Figures 1-6.  The images defines a different theme as shown in Figures 1-6.  Further, F. provides a guide element in the form of a puzzle solution card that has an image from a first theme.  Note Figure 7.  The image on the solution card is capable of being divided into puzzle piece images from a theme and are distinguishable from each other by the position of the images on the solution card.  For example, the image on the solution card is capable of being divided into puzzle piece images corresponding to the images on the cubes.  Further, it would have been obvious to one of ordinary skill in the art to provide thirty challenge cards including 5 of the first theme (Figure 1 of F.), 5 of the second theme (Figure 2 of F.), 5 of the third theme (Figure 3 of F.), 5 of the fourth theme (Figure 4 of F.), 5 of the fifth theme (Figure 5 of F.), and 5 of the sixth theme (Figure 6 of F.) in order to provide the guide element for the user and to also provide extras cards in case of loss or damage to a card.  It is noted that this modification is an obvious duplication of parts lacking a showing of criticality for the particular number of solution cards.  Note MPEP 2144.04(VI)(B).  Further, the particular number of cards and playing pieces for the puzzle is considered to be obvious to one of ordinary skill in the art given the teachings of F. and lacking a showing of criticality for the particular numbers by the demonstration of a new and unexpected result.  
Regarding the limitation for the puzzle pieces to be used for a timed game, it is noted that the cubes as taught by F. are obviously capable of being used in a timed game and thus, meet the claim limitation.  
It is also noted that any differences between the instant invention and that of F. relate to the meaning and information conveyed by the printed matter applied to the substrate.  Attention is directed to MPEP 2111.05(I)(A) stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).”  Here, the product (i.e., the substrate) merely serves as a support for the printed matter and thus, no functional relationship exists. Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate. The printed matter (i.e., the images from the first, second, third, fourth, fifth, and sixth themes) and the product (i.e., the cards) do not depend upon each other and the product merely serves a support and display for the printed matter. For example, the indicia could be placed on another substrate and still be matched with the indicia from the cubes. Thus, a functional relationship between the printed matter and the substrate does not exist and the limitation for the printed matter to comprise images from first, second, third, fourth, fifth, and sixth themes is not accorded patentable weight.
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of F. F. teaches that it is known in the art of puzzles comprising a solution card to provide indicia on the substrate such that they may be matched with images on cubes.  To merely define other indicia provided on the solution cards does not define a new and unobvious functional relationship with the substrate but is instead merely an extension on the teachings of F.  
Thus, any differences in indicia between the claimed invention and the teachings of F. reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate. It would have been obvious to one of ordinary skill in the art to provide the game as taught by F. with alternative indicia such as recited in order to provide alternative game arrangements for the game.  
Regarding claim 18, note the rejection of claim 1 as these claims recite substantially similar limitations.  It would have been obvious to one of ordinary skill in the art to provide the puzzle of F. with sixteen of the cubes in order to provide a simpler puzzle for the user to construct.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over F. (D606,127) in view of MacIntyre (US 2016/0136515).  Regarding claim 19, note the rejection of claim 18 above as these claims recite substantially similar limitations.  Regarding the limitation for the container for storing, shaking, and rolling the dice, it is noted that F. lacks this teaching.  MacIntyre reveals that it is known in the art of dice games to use a container (206) for holding the dice.  Note Figure 2 and paragraph [0024].  It would have been obvious to one of ordinary skill in the art to provide the puzzle of F. with the container of MacIntyre in order to hold and store the puzzle pieces when not in use.  It is noted that the container of MacIntyre is obviously capable of rolling and shaking the cubes of F. therefrom.    
Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.  Regarding claim 1, the applicant contends that Hodan, III lacks the teaching for a game comprising 9-25 puzzle pieces and 30 separate and distinct puzzle solution cards comprising first, second, third, fourth, fifth and sixth themes thereon as recited.  However, this argument is not persuasive as Hodan, III renders obvious the claimed invention.  Regarding the limitation for the 9-25 puzzle pieces, attention is directed to Figure 1 and column 2, lines 14-24 of Hodan, III teaching up to 40 dice (10, 12) that have a different view located on each of the six surfaces.  It would have been obvious to one of ordinary skill in the art to provide between 9-25 dice for the game in order to provide a simpler game for the user to play.  
Regarding the limitation for the thirty separate and distinct puzzle solution cards, Hodan, III teaches a plurality of challenge cards (20) each containing a pictorial representation (22) of a structure.  Further, Hodan, III teaches various games including various numbers of challenge cards for the games.  Thus, Hodan, III establishes the number of cards for the game as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  For example, Hodan, III teaches that increasing the number of cards used in a game increases the variety of games that may be played by providing various pictorial representations.  It would have been obvious to one of ordinary skill in the art to provide 30 separate challenge cards for the game of Hodan, III in order to provide 30 different historical pictorial representations (22) and thus, increase the variety of the game.  The particular number of challenge cards and dice for the game is considered to be obvious given the teachings of Hodan, III and lacking a showing of criticality for the particular number by the demonstration of a new and unexpected result obtained therefrom.  
Regarding the limitations for the puzzle piece images and their respective themes on the 30 separate and distinct puzzle solution cards, it is noted that these limitations relate to the printed matter applied to the substrate.  Attention is directed to MPEP 2111.05(I)(A) stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).”  Here, the product (i.e., the substrate) merely serves as a support for the printed matter and thus, no functional relationship exists. Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate. The printed matter (i.e., the images from the first, second, third, fourth, fifth, and sixth themes) and the product (i.e., the cards) do not depend upon each other and the product merely serves a support and display for the printed matter. For example, the indicia could be placed on another substrate and still be matched with the indicia from the dice. Thus, a functional relationship between the printed matter and the substrate does not exist and the limitation for the printed matter to comprise images from first, second, third, fourth, fifth, and sixth themes is not accorded patentable weight.
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Hodan, III. Hodan, III teaches that it is known in the art of games comprising a solution card to provide indicia on the substrate such that they may be matched with images on dice.  To merely define other indicia that may is provided on the solution cards does not define a new and unobvious functional relationship with the substrate but is instead merely an extension on the teachings of Hodan, III.  
Thus, any differences in indicia between the claimed invention and the teachings of Hodan, III reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate. It would have been obvious to one of ordinary skill in the art to provide the game as taught by Hodan, III with alternative indicia such as recited in order to provide alternative game arrangements for the game.  
Regarding claims 18 and 19, the applicant contends that the prior art lacks the teaching for the game assembly consisting of the sixteen puzzle pieces and thirty separate and distinct puzzle solution cards.  However, this argument is not persuasive as claims 18 and 19 are rejected over the teachings of F. and F. in view of MacIntyre, respectively.  F. teaches that it is known in the art of puzzles to provide a puzzle consisting of cubes with six different images thereon that are matched with the indicia on a solution card.  It is noted that the particular number of cubes and solution cards is considered to be obvious to one of ordinary skill in the art lacking a showing of criticality for the particular numbers of pieces and cards.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711